Since the affirmance of the judgment the clerk has forwarded the statement of facts which should have accompanied the record heretofore. An examination of the evidence discloses that the appellant was in possession of a quantity of whisky under circumstances suggestive of an unlawful purpose. Under the statute (Art. 671, P. C., 1925) the possession of more than one quart of intoxicating liquor is prima facie evidence that the liquor is possessed for the purpose of sale.
There are no legal questions raised save that touching the indictment which was disposed of in the original opinion.
The motion is overruled.
Overruled.